NO. 07-03-0256-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 15, 2004

                         ______________________________


                  IN THE INTEREST OF M.M. AND T.M., CHILDREN

                        _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

         NO. B31979-0202; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Cindy Marriott appeals from a judgment terminating her parental rights in her

children M.M. and T.M. We affirm.


      Following a non-jury trial, appellant Cindy Marriott’s parental rights in her children

M.M. and T.M. were terminated. Among other matters, the record contains a great deal of

evidence concerning illegal activity by Marriott which resulted in her incarceration. Her

activities included illegal drug use around the children for many years, extended

associations with persons who also used illegal drugs in Marriott’s home while the children
were present, and her refusal to modify her behavior despite numerous attempts to help

her do so by various agencies, entities and persons.


       Marriott gave notice of appeal. The trial court appointed counsel for her appeal.

See TEX . FAM . CODE ANN . § 263.405(e) (Vernon 2002).


       Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in support

thereof. In support of the motion to withdraw, counsel has certified that, in compliance with

Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the

record has been diligently reviewed and that in the opinion of counsel, the record reflects

no reversible error or grounds upon which a non-frivolous appeal can arguably be

predicated. Counsel thus concludes that the appeal is frivolous.


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief. The Texas

Department of Protective and Regulatory Services has filed an extensive brief in which the

Department concurs with Marriott’s appointed counsel’s opinion that the appeal is frivolous.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.



                                             -2-
       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                       Phil Johnson
                                       Chief Justice




                                         -3-